 1   JACQUELINE A. FORSLUND
     Forslund Law, LLC
 2   CSBN 154575
 3
     P.O. Box 4476
     Sunriver, OR 97707
 4   Telephone:    541-419-0074
     Fax:          541-593-4452
 5   Email:        jaf@forslundlaw.com
 6
     Attorney for Plaintiff
 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA

10   PHILLIP JOHN WATSON,                )                 Case No. 1:18-CV-00865-JDP
                                         )
11          Plaintiff                    )                 STIPULATION AND PROPOSED
                                         )                 ORDER FOR EXTENSION OF TIME
12
     v.                                  )                 TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     NANCY A. BERRYHILL,                 )
14   Acting Comm’r of Social Security,   )
                                         )
15
            Defendant                    )
16                                       )
     ____________________________________)
17
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 30 Days to April 10, 2019, for Plaintiff to file his Opening Brief, in accordance with the

20   Court’s Scheduling Order. This is Plaintiff's first request for an extension. It is requested due to
21
     Plaintiff’s counsel’s heavy workload.
22

23

24

25

26

27

28

     Watson v. Berryhill            Stipulation and Proposed Order      E.D. Cal. 1:18-cv-00865-JDP
 1            The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
 2

 3

 4

 5

 6
                                                    Respectfully submitted,

 7

 8   Date: March 8, 2019                            JACQUELINE A. FORSLUND
 9
                                                    Attorney at Law

10
                                                    /s/Jacqueline A. Forslund
11                                                  JACQUELINE A. FORSLUND
12
                                                    Attorney for Plaintiff
13

14
     Date: March 8, 2019                            MCGREGOR W. SCOTT
15
                                                    United States Attorney
16                                                  DEBORAH STACHEL
                                                    Regional Chief Counsel, Region IX
17                                                  Social Security Administration
18
                                                    /s/Tina Naicker
19                                                  TINA NAICKER
                                                    Special Assistant United States Attorney
20                                                  *By email authorization
21
                                                    Attorney for Defendant
22

23                                                   ORDER
24
     IT IS SO ORDERED.
25

26   Dated:      March 12, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
27

28

     Watson v. Berryhill             Stipulation and Proposed Order     E.D. Cal. 1:18-cv-00865-JDP
